  Case 1:20-mj-01099-SJB Document 5 Filed 12/08/20 Page 1 of 2 PageID #: 35

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RMT:SKW                                            271 Cadman Plaza East
F. #2016R01194                                     Brooklyn, New York 11201



                                                   December 8, 2020

By ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      In the Matter of the Extradition of Stanislaw Ogorek
                       20-M-1099

Dear Judge Bulsara:

              The government respectfully submits this letter as directed by the court to
propose a briefing schedule and proposed hearing date in the above-captioned extradition
matter. The government and the attorney for the fugitive have conferred and propose the
following schedule:

                     Fugitive’s Extradition Brief due: February 1, 2021

                     Government’s Response Brief due: February 16, 2021

                     Extradition Hearing: February 22, 2021
  Case 1:20-mj-01099-SJB Document 5 Filed 12/08/20 Page 2 of 2 PageID #: 36




            The government requests an in person hearing if possible.

                                               Respectfully submitted,

                                               SETH D. DUCHARME
                                               Acting United States Attorney

                                        By:     /s/ Sara K. Winik
                                               Sara K. Winik
                                               Assistant U.S. Attorney
                                               (718) 254-6058


cc:   Clerk of Court (by ECF) (SJB)
      Livius Ilasz, Esq. (by ECF)




                                           2
